Citation Nr: 9907450	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  The propriety of the initial rating assigned for the 
veteran's service-connected epididymitis of the left 
testicle, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to August 23, 1976 
for the grant of service connection for epididymitis of the 
left testicle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1997 decision of the RO, which granted 
service connection for epididymitis of the left testicle with 
a 10 percent rating, effective on February 21, 1997.  

On June 19, 1997, the RO determined that clear and 
unmistakable error had been made in the May 1997 decision and 
found that the veteran was entitled to service connection for 
acute and chronic epididymitis with a noncompensable rating, 
effective on August 23, 1976, and with a 10 percent rating, 
effective on January 6, 1997.

On June 26, 1997, the RO found that the June 19, 1997 
decision was clearly and unmistakably erroneous and found 
that the veteran was entitled to service connection for 
epididymitis with a 10 percent rating, effective on August 
23, 1976.

(The issue of propriety of initial rating for service-
connected epididymitis is the subject of the Remand portion 
of this document.)


FINDING OF FACT

The veteran's formal claim of service connection for 
epididymitis has been determined to have been received by VA 
on August 23, 1976; there is not shown to have been any 
formal claim for compensation or communication specifically 
requesting service compensation prior to that date or within 
one year of separation from active service; the veteran also 
is not shown to have received VA medical treatment for 
epididymitis within one year prior to August 23 1976.  



CONCLUSION OF LAW

The claim for an effective date earlier than the date of 
claim or August 23, 1976 for the grant of service connection 
for epididymitis must be denied.  38 U.S.C.A. §§ 5107, 5110, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The service medical records show that, on discharge 
examination in June 1974, the veteran was reported to have 
had a history of recurrent epididymitis.

Submitted VA outpatient treatment records show that, on June 
25, 1974, the veteran had been treated with tetracycline.  In 
August 1974, the veteran is shown to have had papules in the 
left inguinal area due to possible herpes.  He was treated 
for low back pain following an auto accident in November 
1975.  He is shown to have been rendered medical attention 
for a rash of the outer ear canals in December 1975.  The 
veteran was seen for left chest pain in December 1976.  

On a May 1975 VA Form 10-7131, or an Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action form, the veteran was reported to have entitlement to 
hospitalization or medical treatment for epididymitis.

On a May 1975 decision by the RO, which was entitled 
Memorandum to Determine Entitlement For Hospitalization or 
Treatment Purposes, the veteran was reported to have received 
treatment for epididymitis during his active duty and, 
therefore, "service connection [was] established for the 
condition claimed."

Received on August 23, 1976 was a VA Form 21-526, or the 
Veteran's Application for Compensation or Pension.  The 
veteran indicated, in pertinent part, that he had received 
treatment for epididymitis during service in 1973 or 1974.  

On a November 1984 VA Form 10-7131, or an Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action form, the veteran was reported to be 
service connected for hospital treatment only for 
epididymitis.  

On January 6, 1997, a VA outpatient treatment record reported 
that the veteran complained of pain and swelling of the left 
testicle for the previous two to three days.  He was 
diagnosed, in part, with epididymitis and was treated with 
tetracycline.

Received on February 21, 1997 was a notice from the veteran's 
representative which reported that the veteran had been 
treated for epididymitis and was applying for increased 
disability benefits.

In September 1997, the veteran claimed that he was entitled 
to service connection for epididymitis effective on June 25, 
1974, which was the date following his discharge from 
service.

During a hearing at the RO in March 1998, the veteran 
indicated that he had filed a claim in 1974 or 1975 for 
service connection for epididymitis and that it had been 
denied.  


II. Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1997).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1997).  

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim....The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (1998).  

The veteran's formal claim for compensation for epididymitis 
has been determined to have been received by VA on August 23, 
1976, or more than one year following his separation from 
service.  Where a claim of service connection is received 
more than one year following separation from service, the 
controlling regulations specifically provide that the 
effective date for service connection shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

While the veteran has presented a VA outpatient treatment 
record dated on June 25, 1974 demonstrating that he was 
treated, presumably, for epididymitis, a formal claim 
specifying the benefit sought is not demonstrated to have 
been received within one year from that date.  

In May 1975, a VA Form 10-7131 indicated that the veteran was 
entitled to hospitalization or medical treatment for 
epididymitis.  On a corresponding rating decision, dated in 
May 1975, the veteran was granted "service connection" for 
epididymitis for treatment purposes only.  The granting of 
benefits for medical treatment or hospitalization is a 
separate and distinct determination apart from that for 
compensation benefits.  Compare 38 C.F.R. § 3.4 (1998) with 
38 C.F.R. §§ 17.46, 17.47, 17.120 (1998).  A November 1984 VA 
Form 10-7131 acknowledged this fact by reporting that the 
veteran had been service connected for hospital treatment 
only.  Thus, the May 1975 decision by the RO was not a grant 
of service connection for epididymitis for compensation 
purposes; such a determination was not made until May 1997.  

The veteran has presented medical evidence that demonstrates 
that he presumably had treatment for epididymitis on June 25, 
1974, there is no indication that he had specifically 
requested compensation benefits prior to August 23, 1976.  In 
Brannon v. West, 12 Vet. App. 32 (1998), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the mere 
presence of medical evidence does not establish an intent on 
the part of a veteran to seek service connection for a 
disability.  That is, before an original claim for benefits 
can be adjudicated, the veteran must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Id.; See also Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Court, in Brannon, held that, while the adjudicator must 
interpret the veteran's submissions broadly, the adjudicator 
is not required to conjure up issues that were not expressly 
or impliedly raised by the veteran.  Brannon, supra.  See 
also 38 C.F.R. §§ 3.1(p) (a claim-application means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit), 3.151(a), 3.155(a) (1998).  In the 
instant case, the veteran himself did not raise a claim of 
compensation benefits for epididymitis, expressly or 
impliedly, prior to August 23, 1976.  In addition, because 
there had not been an allowance or disallowance of a formal 
claim prior to receipt of the August 23, 1976 claim, the 
veteran's prior treatment records cannot serve to constitute 
an informal claim as discussed by 38 C.F.R. § 3.157 (1998).  
The submitted VA treatment records for this period also do 
not document treatment for epididymitis prior to August 23, 
1976.  Crawford v. Brown, 5 Vet. App. 33, 34-35 (1993).  

Thus, under the applicable regulations, the effective date 
for the grant of service connection for epididymitis must be 
August 23, 1976, the date determined to have been that of 
receipt of the veteran's claim for such benefit.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1997).  

As an earlier effective date is not permitted given the facts 
in this case, the claim must be denied by operation of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for an effective date earlier than August 23, 1976, 
for the grant of service connection for epididymitis is 
denied.  


REMAND

The veteran contends, in essence, that his service-connected 
epididymitis is severe enough to warrant an evaluation in 
excess of 10 percent.

During a hearing at the RO in March 1998, the veteran 
reported that he had attacks of epididymitis a minimum of 
three times per year with hospitalization.  He indicated that 
he had had such attacks for over 20 years.

On the most recent VA examination in April 1998, the veteran 
was reported to have had recurrent urinary tract infections 
and occasional episodes of epididymitis by history.  The 
examiner indicated that he did not have the veteran's medical 
chart available for review and reported that it was unknown 
whether the veteran had been hospitalized for urinary tract 
disease in the past year.

The veteran's claim of entitlement to a rating in excess of 
10 percent for service-connected epididymitis is well 
grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Because the veteran's medical records were not 
available to the examiner on the most recent VA examination 
and, consequently, the examiner was unable to comment on 
pertinent rating criteria, an additional examination is 
warranted.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
epididymitis since April 1997.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a special VA examination to determine 
the current severity of his service-
connected epididymitis.  Before 
evaluating the veteran, the examiner 
should be provided with the claims folder 
for review in connection with his or her 
evaluation.  All indicated tests should 
be accomplished.  The examiner should be 
asked to comment on the applicable rating 
criteria pursuant to 38 C.F.R. § 4.115a 
(1998).  In particular, the examiner 
should comment whether the veteran has 
recurrent symptomatic infection requiring 
drainage/frequent hospitalizations 
(greater than two times/year) and/or 
requiring continuous intensive 
management.  

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed again.  If the 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


